DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 July 2022 has been entered.

Status of Claims and Other Notes
Claim(s) 1, 6, and 13–20 is/are pending.
Claim(s) 2–5 and 7–12 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1, 6, and 15–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2015/0089798 A1, hereinafter Tamura) in view of Ryu et al. (US 2015/0372353 A1, hereinafter Ryu), Masashi (JP 2014-026833 A), and Lee et al. (KR 10-1748362 A1, hereinafter Lee).
Regarding claims 1, 6, and 15, Tamura discloses a method of manufacturing a secondary battery (1), the method comprising:
providing a secondary battery precursor (1) having an electrode assembly (4) and an electrolyte accommodated in an outer package (5, [0014]),
the electrode assembly (4) including a positive electrode (41), a negative electrode (42), and a separator (43) disposed between the positive electrode (41) and the negative electrode (42, [0015]);
erecting the secondary battery precursor (1) so as to have an opening (6) of the outer package (5) arranged uppermost in a vertical direction in an erected state (FIG. 2, [0034]); and
initially charging the secondary battery precursor (1) such that gas generated in the secondary battery precursor (1) is released from the opening (6) of the outer package (5, [0038]);
forming an initial electrode assembly (4) having an initial rectangular shape (FIG. 2, [0015]); and
wherein the outer package (5) has a rectangular shape in a plan view thereof (FIG. 2, [0014]), and 
the opening of the outer package (5) is one opening (6, [0034]), and
the initial charging is performed so that the gas is released from the one opening (6, [0034]);
sealing the one opening (6) after the initial charging (FIG. 2, [0038]),
wherein the outer package (5) has a shape corresponding to a shape of the electrode assembly (4) in a plan view thereof (FIG. 2, [0015]),
the initial charging is performed while the gas is released from the opening (6, [0038]); and
sealing the opening (6) after the initial charging (FIG. 2, [0038]);
accommodating the electrode assembly (4) in the outer package (5, [0033]), and
sealing an outer edge region of the outer package (5) except for the opening (6, [0038]); and
injecting the electrolyte through the opening (6) into the outer package (5) containing the electrode assembly (4, [0033]).
Tamura does not explicitly disclose:
an electrode assembly with a cutout portion in a plan view thereof;
wherein the secondary battery precursor is erected such that the cutout portion of the electrode assembly is higher than another portion of the electrode assembly in the erected state;
cutting out a portion of the initial rectangular shape of the initial electrode assembly to form the electrode assembly having the cutout portion;
the outer package has a same dimension as a dimension of the initial rectangular shape of the initial electrode assembly before forming the cutout portion,
wherein the outer package includes a cutout corresponding part that corresponds to the cutout portion of the electrode assembly,
the cutout corresponding part having two films that are separable from each other with or without the electrolyte interposed between the two films;
sealing a boundary between the cutout corresponding part of the outer package and the electrode assembly, and
removing the cutout corresponding part.
Ryu discloses a method for manufacturing a secondary battery (100) comprising an electrode assembly (110) with a cutout portion (130) in a plan view thereof (FIG. 2, [0049]); wherein a secondary battery precursor (100) is erected such that the cutout portion (130) of the electrode assembly is higher than another portion of the electrode assembly (110) in an erected state (FIG. 2, [0049]); cutting out a portion (130) of the initial rectangular shape of the initial electrode assembly (110) to form the electrode assembly (110) having the cutout portion (130, [0021]); an outer package (120) has a same dimension as a dimension of an initial rectangular shape of an initial electrode assembly (110) before forming the cutout portion (130, [0026]), wherein the outer package (120) includes a cutout corresponding part (130) that corresponds to the cutout portion (130) of the electrode assembly (110, [0026]), the cutout corresponding part (130) having two films that are separable from each other with or without the electrolyte interposed between the two films (FIG. 2, [0010]); sealing a boundary between the cutout corresponding part (130) of the outer package (120) and the electrode assembly (130, [0009]), and removing the cutout corresponding part (130, [0020]) to increase volumetric capacity of a device using the secondary battery (see capacity, [0019]). Tamura and Ryu are analogous art because they are directed to secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the secondary battery of Tamura with the cutout portion of Ryu in order to increase volumetric capacity of a device using the secondary battery.
Modified Tamura does not explicitly disclose:
initially charging the secondary battery precursor at the same time the outer package has the opening arranged in the vertical direction in the erected state such that gas generated in the second battery precursor is released from the opening of the outer package.
Masashi discloses a method of manufacturing a secondary battery (20), the method comprising initially charging a secondary battery precursor (20d) at the same time an outer package (25) has an opening (23a) arranged in the vertical direction in an erected state such that gas generated in the second battery precursor is released from the opening (23a) of the outer package (5, [0072]) to more effectively suppress the deterioration of the battery (20, [0073]). Tamura and Masashi are analogous art because they are directed to secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the secondary battery of modified Tamura with the initial charging step of Masashi in order to more effectively suppress the deterioration of the battery.
Further modified Tamura does not explicitly disclose:
the opening is a plurality of openings, and
wherein the secondary battery precursor includes two or more constituent parts having different heights in erected state, and
an opening of each of the plurality of openings is positioned so as to correspond to each of the two or more constituent parts.
Lee discloses a secondary battery having a plurality of openings (47, 57) to release gas generated during an initial charging, and wherein a secondary battery precursor (10) includes two or more constituent parts having different heights in erected state (FIG. 7, [0049]), and an opening of each of the plurality of openings (47, 57) is positioned so as to correspond to each of the two or more constituent parts (FIG. 7, [0049]) to prevent the excessive increase of the internal pressure of the secondary battery (see internal pressure, [0018]). Tamura and Lee are analogous art because they are directed to secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the secondary batteries of modified Tamura with plurality of openings as taught by Lee in order to prevent the excessive increase of the internal pressure of the secondary battery.
Regarding claim 16, modified Tamura discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte is a liquid (see nonaqueous electrolyte solution, [0028]).
Regarding claim 17, modified Tamura discloses all claim limitations set forth above and further discloses a method:
wherein the outer package is a flexible pouch (see laminate film, [0014]).
Regarding claim 18, modified Tamura discloses all claim limitations set forth above and further discloses a method:
wherein the electrode assembly (4) has a flat laminated structure in which a plurality of electrode units including the positive electrode (41), the negative electrode (42), and the separator (43) are laminated together in a flat shape (FIG. 1, [0015]).
Regarding claim 19, modified Tamura discloses all claim limitations set forth above and further discloses a method:
wherein the positive electrode (41) and the negative electrode (42) each have a layer (41b, 42b) capable of occluding and releasing lithium ions ([0017], [0023]).
Regarding claim 20, modified Tamura discloses all claim limitations set forth above and further discloses a method:
wherein the secondary battery (1) is configured as a secondary battery for a mobile device (FIG. 1, [0015]).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 2015/0089798 A1) in view of Ryu (US 2015/0372353 A1), Masashi (JP 2014-026833 A), and Lee (KR 10-1748362 A1) as applied to claim(s) 1 above, and further in view of Kiyomoto et al. (JP 2017-084508 A, hereinafter Kiyomoto).
Regarding claims 13 and 14, modified Tamura discloses all claim limitations set forth above, but does not explicitly disclose a method:
disposing one or more of the secondary battery precursors in a sealed cassette and performing the initial charging;
reducing a pressure inside the sealed cassette.
Kiyomoto discloses a method of manufacturing a secondary battery (10, [0063]) comprising disposing one or more secondary battery precursors (10) in a sealed cassette (141, [0087]) and performing an initial charging (see S8, [0093]); and reducing a pressure inside the sealed cassette (141, [0087]) to improve the performance characteristics of the secondary battery (see performance characteristics, [0114]). Tamura and Kiyomoto are analogous art because they are directed to secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the secondary battery of modified Tamura with the sealed cassette of Kiyomoto in order to improve the performance characteristics of the secondary battery.

Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.
Applicants argue Lee discloses the gas chambers are punctured on both the top and the bottom (P5/¶3). The preamble of claim 1 uses the transitional phrase "comprising." The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Claim 1 recites inter alia "an opening of the outer package arranged uppermost in a vertical direction in an erected state." Emphasis added. Claim 1 does not exclude additional openings being present on the bottom. Claim 1 further recites the limitations "two or more constituent parts having different heights in the erected state," and "an opening of each of the plurality of openings is positioned so as to correspond to each of the two or more constituent parts." These limitations require at least one opening of the plurality of openings to not be uppermost because the "two or more constituent parts having different heights in the erected state." Claim 1 does not require a plurality of opening to be arranged uppermost in a vertical direction in an erected state. Lee discloses an opening (47) of the outer package (30) arranged uppermost in a vertical direction in an erected state (FIG. 7, [0049]). Tamura also discloses an opening (6) of the outer package (5) is arranged uppermost in a vertical direction in an erected state (FIG. 2, [0038]). Therefore, Lee discloses a method where "an opening of the outer package arranged uppermost in the vertical direction in the erected state."
Applicants argue the combination of Tamura, Ryu, Masashi, and Lee does not disclose a method where the gas holes are "uppermost in the vertical direction in the erected state" as required by claim 1 (P5/¶3). it is noted that the features upon which applicant relies (i.e., a plurality of opening are ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites inter alia "an opening of the outer package arranged uppermost in a vertical direction in an erected state." Emphasis added. Claim 1 does not require a plurality of opening to be arranged uppermost in a vertical direction in an erected state. Lee discloses an opening (47) of the outer package (30) arranged uppermost in a vertical direction in an erected state (FIG. 7, [0049]). Tamura also discloses an opening (6) of the outer package (5) is arranged uppermost in a vertical direction in an erected state (FIG. 2, [0038]). Therefore, the combination of Tamura, Ryu, Masashi, and Lee disclose a method where "an opening of the outer package arranged uppermost in the vertical direction in the erected state."
Applicants argue Lee discloses each of the gas holes are at the same height in the vertical direction as shown in FIG. 7 (P5/¶3). Lee disclose gas holes 47 are formed in the upper pouch 40 and gas holes 57 are formed in the lower pouch 50 (FIG. 7, [0049]). Therefore, Lee discloses gas holes are at different heights in the vertical direction.
Applicants argue Kiyomoto does not remedy the deficiencies of Tamura, Ryu, Masashi and Lee because Kiyomoto teaches that the outer package is cut after initial charging (P5/¶4). Note that while Kiyomoto does not disclose all the features of the present claimed invention, Kiyomoto is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely reducing pressure in a sealed cassette during initial charging, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue claims 6 and 13-20 include additional limitations which, in combination with the limitations of the claims from which they depend, are neither disclosed nor suggested in the art of record (P5/¶5). The additional limitations are disclosed and suggested in the art of record as detailed in the Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han discloses a method of manufacturing a secondary battery, the method comprising providing a secondary battery precursor having an electrode assembly and an electrolyte accommodated in an outer package, the electrode assembly including a positive electrode, a negative electrode, and a separator disposed between the positive electrode  and the negative electrode; erecting the secondary battery precursor so as to have an opening of the outer package arranged uppermost in a vertical direction in an erected state; and initially charging the secondary battery precursor such that gas generated in the secondary battery precursor is released from the opening of the outer package; sealing the opening after the initial charging, accommodating the electrode assembly in the outer package (FIGS. 1–3, [0032]–[0039]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725